Exhibit 10.1

MIAMI LAKES BUSINESS PARK-EAST

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is made as of the 15th
day of October, 2012 by and between JDRP ASSOCIATES NO. 1, LTD. (“Lessor”) and
HEARTWARE, INC. (“Lessee”) as guaranteed by HEARTWARE INTERNATIONAL, INC.
(“Guarantor”).

RECITALS:

WHEREAS, Lessor and Lessee are parties to that certain Lease Agreement dated
April 17, 2008 as amended by the First Amendment to Lease dated September 30,
2010 (collectively, the “Lease”). Pursuant to the Lease, Lessor leased to Lessee
and Lessee from Lessor an “agreed upon” 59,165 square feet of gross rentable
area located at 14000-14050 NW 57th Court, Miami Lakes, Florida 33014 (the
“Demised Premises” or “Premises”). The Demised Premises is located in a Building
(the “Building”) within the business park commonly known as Miami Lakes Business
Park – East; and

WHEREAS, the Lease Term (the “Lease Term”) is scheduled to expire June 30, 2013;
and

WHEREAS, Lessor and Lessee desire to: (i) extend the Lease Term for a period of
Three (3) months; and (ii) make certain other modifications to the Lease.

W I T N E S S E T H:

NOW, THEREFORE, in consideration of ten and no/100 dollars ($10.00) in hand paid
by each party to the other, the mutual promises herein contained, and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, and intending to be legally bound, the parties agree as follows:

1. Recitals. The recitals contained above are true to the best of the parties’
knowledge and are incorporated by reference herein.

2. Defined Terms. Except as otherwise defined herein, all terms and phrases used
in this Second Amendment that are defined in the Lease shall have the same
meaning as set forth in the Lease. In the event of any conflict between the
Lease and this Second Amendment, the terms of this Second Amendment shall
control.

3. Lease Term. The Lease Term, as hereby amended, is extended to expire on the
last day of September, 2013 and, except as otherwise provided herein, Lessee
hereby waives and forever releases any option to renew or extend the Lease Term
subsequent to September 30, 2013.

 

  1   

Lessor

 

  

Lessee

 

    

 

    

    



--------------------------------------------------------------------------------

4. Base Rent. Commencing July 1, 2013, the Base Rent payable by Lessee shall be
as follows:

July 1, 2013 through September 30, 2013: Equal monthly installments of
$47,076.11 plus sales tax and any other charges pursuant to the Lease.

Base Rent shall be payable in monthly installments due in advance on the first
day of each month of the Lease Term, as hereby extended.

5. Condition of the Premises. Lessor shall not be required to do any work in or
upon the Premises or the Building to ready the same for Lessee’s continued use
or occupancy of the Premises. Lessee agrees to accept the Premises in its
“as-is” condition, it being acknowledged that Lessee is fully familiar with the
condition of the Premises.

6. Option To Renew, Expansion Right. Effective upon the full execution of this
Second Amendment, Section 7 of the First Amendment (Option to Renew) and
Section 8 of the First Amendment (Expansion Right) shall be deleted in their
entirety and be of no further force and effect.

7. Brokerage. Lessor and Lessee each warrant and represent that it dealt with no
brokers in connection with this transaction other than CBRE, Inc. and N/A
(hereinafter referred to as “Brokers”) and had no conversations or dealings with
any broker other than the Brokers in connection with this transaction. Lessee
hereby indemnifies Lessor against any claims of any broker with whom Lessee had
any dealings other than the Brokers and agrees to reimburse Lessor for any
damages Lessor might sustain by reason of such claims, including Lessor’s cost
of defending any action in connection therewith and any reasonable legal fees of
Lessor in connection therewith. Lessor is responsible for the payment of all
brokerage commissions to the Brokers. Lessor hereby indemnifies Lessee against
any claims of any broker with whom Lessor had any dealings other than the
Brokers and agrees to reimburse Lessee for any damages Lessee might sustain by
reason of such claims, including Lessee’s cost of defending any action in
connection therewith and any reasonable legal fees of Lessee in connection
therewith.

8. Ratification. Except as amended hereby, all the terms and conditions of the
Lease, as heretofore in effect, shall remain in full force and effect and all
the terms and conditions of the Lease, as hereby amended, are hereby ratified
and confirmed in all respects.

9. Authority. Each of the persons executing this Second Amendment hereby
covenants and warrants to the other parties that Lessor, Lessee, or Guarantor,
as the case may be, has the full right and authority to enter into this Second
Amendment, and that the person signing on behalf of Lessor, Lessee, or
Guarantor, as the case may be, is authorized to do so.

 

  2   

Lessor

 

  

Lessee

 

    

 

    

    



--------------------------------------------------------------------------------

10. Partial Invalidity. If any provision of this Second Amendment or application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Second Amendment or the application of such provision to
persons or circumstances other than those as to which it is held invalid shall
not be affected thereby and each provision of this Second Amendment shall be
valid and enforced to the fullest extent permitted by law.

11. Counterparts. This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute but one and the same instrument.

{Balance of Page Intentionally Left Blank}

 

  3   

Lessor

 

  

Lessee

 

    

 

    

    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, or have caused to be, executed this
Second Amendment as of the day and year first set forth above.

 

WITNESSES:     LESSOR:     JDRP ASSOCIATES NO. 1, LTD., /s/ M.A.
Carlevale                                                                  by
its Agent, Peter Lawrence     Commercial Real Estate, Inc. Print Name: M.A.
Carlevale                                                    /s/ Beverly
Nesmith                                                               By:  

/s/ Kristopher M. Hoover

      Kristopher M. Hoover Print Name: Beverly
Nesmith                                                 President WITNESSES:    
LESSEE:     HEARTWARE, INC., /s/ Andres
Toledo                                                                   a
Delaware corporation Print Name: Andres
Toledo                                                         By:  

/s/ Larry Knopf

/s/ Cary DeBien                                                                 
          Name:  

Larry Knopf

Print Name: Cary DeBien                                                         
  Title:  

SVP

 

Acknowledged by the undersigned as guarantor:

 

      WITNESSES:     GUARANTOR:     HEARTWARE INTERNATIONAL, INC., /s/ Andres
Toledo                                                                      a
Delaware corporation Print Name: Andres
Toledo                                                            By:  

/s/ Larry Knopf

/s/ Cary DeBien                                        
                                      Name:  

Larry Knopf

Print Name: Cary DeBien                                                        
      Title:  

SVP

 

  4   

Lessor

 

  

Lessee

 

    

 

    

    